PER CURIAM.
Marshall McCraney (“Appellant”) appeals the postconviction court’s denial of his Florida Rule of Criminal Procedure 3.800(b) motion to correct an illegal sentence. The State charged Appellant with multiple counts in four separate cases that were consolidated for plea and sentencing, including one count of criminal mischief. However, the plea form did not include the criminal mischief count, and the trial court did not discuss that count during the plea colloquy. Although Appellant did not raise this issue below, the State properly concedes that a judgment adjudicating a defendant guilty of an offense to which he or she did not plead constitutes fundamental error. See, e.g., Brown v. State, 960 So.2d 906, 905-06 (Fla. 2d DCA 2007). Accordingly, we reverse and remand for the trial court to vacate Appellant’s conviction and sentence for criminal mischief. We affirm in all other respects.
AFFIRMED in part; REVERSED in part; REMANDED with Instructions.
PALMER, EVANDER and WALLIS, JJ., concur.